Exhibit 10.1

DATED FEBRUARY 25, 2013

EMMIS INTERNATIONAL HOLDING B.V.

- AND -

EVA BABITZOVA

- AND -

BAUER AUSLAND 1 GMBH

- AND -

HEINRICH BAUER VERLAG KG

 

 

SHARE PURCHASE DEED

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SHARE PURCHASE DEED      4   

1. DEFINITIONS AND INTERPRETATION

     5   

2. PURCHASE AND SALE OF SHARES

     12   

3. WARRANTIES OF SELLERS

     15   

4. REMEDIES AND LIMITATIONS ON SELLERS’ LIABILITY

     24   

5. WARRANTIES OF BUYER PARTIES

     27   

6. TAX INDEMNITY

     29   

7. COMPLETION

     31   

8. GUARANTEE

     33   

9. CONFIDENTIALITY AND PUBLICITY

     34   

10. MISCELLANEOUS

     34    SCHEDULES     
40
  


SCHEDULE 1

   EQUITY STRUCTURE AND OWNERSHIP      41   

SCHEDULE 2

   SUBSIDIARIES      42   

SCHEDULE 3

   REGULATORY APPROVAL      43   

SCHEDULE 4

   PRELIMINARY PURCHASE PRICE REPORT      44   

SCHEDULE 5

   BROADCAST LICENSES      45   

SCHEDULE 6

   OWNED REAL PROPERTY      46   

SCHEDULE 7

   LIST OF LEASE OR SUB-LEASE AGREEMENTS      47   

SCHEDULE 8

   A - FINANCIAL STATEMENTS      48   

SCHEDULE 8

   B - PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS      49   

SCHEDULE 9

   RELEVANT EVENTS / RELEVANT TRANSACTIONS      50   

SCHEDULE 10

   LITIGATION      51   

SCHEDULE 11

   CERTAIN LABOR CONTRACTS      52   

 

2



--------------------------------------------------------------------------------

SCHEDULE 12

   PENSION COMMITMENTS      53   

SCHEDULE 13

   TAX RULINGS / TAX AUDITS      54   

SCHEDULE 14

   OWNED IP RIGHTS      55   

SCHEDULE 15

   LICENSED IP RIGHTS      56   

SCHEDULE 16

   LOST ASSETS      57   

SCHEDULE 17

   MATERIAL AGREEMENTS      58   

SCHEDULE 18

   DOCUMENTS OF THE ACQUIRED COMPANIES      59   

SCHEDULE 19

   MUTUAL TERMINATION AGREEMENTS      60   

 

3



--------------------------------------------------------------------------------

SHARE PURCHASE DEED

THIS SHARE PURCHASE DEED (the “Deed”) is made as of February 25, 2013

BY AND AMONG:

 

(1) EMMIS INTERNATIONAL HOLDING B.V., a company organized under the laws of the
Netherlands with commercial register number 34261519 and whose registered office
is located at Luna ArenA, Herikerbergweg 238, 1101 CM Amsterdam Zuidoost, the
Netherlands (“Emmis”);

 

(2) EVA BABITZOVA, born on 29 August 1966, birth certificate number:
665829/6447, permanently residing at: Lermontovova 7, 811 05 Bratislava, Slovak
Republic (“Babitzova” and together with Emmis, the “Sellers” and each a
“Seller”);

 

(3) BAUER AUSLAND 1 GMBH, a company organized under the laws of Germany,
registered with the commercial register at the local court of Hamburg under
register number HRB 125740 and whose registered office is located at
Burchardstraße 11, 20095 Hamburg, Germany (the “Buyer”); and

 

(4) HEINRICH BAUER VERLAG KG, a partnership organized under the laws of Germany,
registered with the commercial register at the local court of Hamburg under
register number HRA 2968 and whose registered office is located at
Burchardstraße 11, 20095 Hamburg, Germany (the “Guarantor”).

 

(5) The Sellers, the Buyer and the Guarantor are sometimes hereinafter referred
to individually as a “Party” and collectively as the “Parties”. Capitalized
terms, unless otherwise defined, shall have the meaning attributed to them in
Clause 1.1 herein.

R E C I T A L S

 

A. Each Seller currently owns the number and percentage of the issued shares of
capital stock of D.EXPRES, a.s., an akciová spoločnost’ (joint stock company)
organized under the laws of the Slovak Republic, with its registered office at
Vrútocká 48, 821 04 Bratislava, the Slovak Republic, business registration
No. 35 709 651, registered at the Commercial Registry held by the District Court
Bratislava I. Section Sa, File No. 1331/B (the “Company”), represented by 2
global certificates as specified on SCHEDULE 1 (the “Shares”), which Shares
collectively constitute 100% of the registered share capital in the Company.

 

B. The Company owns and operates a radio station in the Slovak Republic known as
Rádio EXPRES (the “Station”).

 

C.

The Company is the sole owner, beneficially and of record, of the entire
outstanding ownership interest in EXPRES MEDIA s.r.o., a spoločnost’ s ručením
obmedzeným (limited liability company) organized under the laws of the Slovak
Republic, with its

 

4



--------------------------------------------------------------------------------

  registered office at Vrútocká 48, 821 04 Bratislava, the Slovak Republic,
business registration No. 35 792 094, registered at the Commercial Registry held
by the District Court Bratislava I, Section Sro, File No. 22089/B (“Expres
Media”) and 100% of the share capital in EXPRES NET, a.s., an akciová
spoločnost’ (joint stock company) organized under the laws of the Slovak
Republic with its registered office at Vrútocká 48, 821 04 Bratislava, the
Slovak Republic, business registration No. 35 810 599, registered at the
Commercial Registry held by the District Court Bratislava I, Section Sa, File
No. 2977/B (“Expres Net” and together with Expres Media, the “Subsidiaries”).

 

D. On February 12, 2013 the Council for Broadcasting and Retransmission (Rada
pre vysielanie a retransmisiu) in Bratislava granted prior approval of the
transactions contemplated by this Deed (the “Regulatory Approval”). A copy of
the Regulatory Approval notice is attached to this Deed as SCHEDULE 3.

 

E. Buyer has received the power of attorney granted on behalf of Emmis by TMF
Netherlands B.V., a private limited company established and existing under the
laws of Netherlands, with its registered seat at Herikerbergweg 238, Luna ArenA,
1101 CM Amsterdam Zuidoost, Netherlands, registered with the Commercial Register
administered by the Chamber of Commerce for Amsterdam under No. 33126512, the
sole director of Emmis, dated February 20, 2013, authorizing the execution,
delivery and performance of this Deed and any other Documents to which Emmis is
a party and the consummation of the transactions contemplated hereby and thereby
(the “Seller Documents”).

 

F. Sellers have received a true and complete copy of the shareholder’s
resolution of the Buyer dated February 7, 2013, authorizing the execution,
delivery and performance of this Deed and any other Documents to which either or
both the Sellers are a party and the consummation of the transactions
contemplated hereby and thereby, and to the extent necessary, powers of attorney
authorizing representatives of each Buyer Party that is being represented on the
basis of such power of attorney to execute this Deed or any of the other
Documents (the “Buyer Documents”).

 

G. Upon and subject to the terms and conditions set out in this Deed, the
Sellers desire to sell the Shares to the Buyer, and the Buyer desires to
purchase the Shares from the Sellers.

NOW, THEREFORE, IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

1.1 Defined Terms In this Deed (including the Preamble, Recitals, Schedules and
Exhibits), the following terms, unless the context otherwise requires, have the
following meanings:

Acquired Companies: Collectively, the Company and the Subsidiaries, and each, an
“Acquired Company”.

 

5



--------------------------------------------------------------------------------

Affiliate: With respect to any other Person (the “Relevant Party”), (i) if the
Relevant Party is a natural Person, the spouse of the Relevant Party, any
grandparent or parent of the Relevant Party or of the Relevant Party’s spouse,
any descendant of any such parent (including, but not limited to, siblings or
children of the Relevant Party or the Relevant Party’s spouse), or any relative
of the Relevant Party or the spouse of the Relevant Party who has the same home
as the Relevant Party (collectively, the “Relatives”); (ii) any Person directly
or indirectly controlled by, controlling or under common control with the
Relevant Party (or if the Relevant Party is a natural Person, a Relative of the
Relevant Party); or (iii) any Person of which the Relevant Party (or if the
Relevant Party is a natural Person, a Relative of the Relevant Party), is or
appoints an employee or agent to serve as, a director, partner, officer,
manager, member or direct or indirect owner of a 5% or greater equity interest.
For purposes of this definition, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, or the direct or indirect ownership, beneficially or of record, of 5%
or more of the equity interest of a Person, constitutes control of such Person.

Applicable Law: Any law, statute, authorization, order, decree, decision,
consent, agreement or regulation of any Governmental Authority having
jurisdiction over the matter or Person in question, or other legislative or
administrative action of a Governmental Authority, or a final, binding or
executory decree, injunction, judgment or order of a court that affects the
matter or Person in question.

Arbitrating Accounting Firm: Deloitte Advisory s.r.o. or other Deloitte group
company.

Babitzova Account: The bank account of Babitzova, the details of which are as
follows, or such other account notified by Babitzova to the Buyer:

Name of the account: Babitzova Eva

Name of the bank: Tatrabanka, a.s.

Address of the bank: Hodzovo nam. 3, 811 06 Bratislava

IBAN account number: SK03 1100 0000 0026 1447 5691

SWIFT/BIC: TATRSKBX

Babitzova Purchase Price: 2% of the Final Purchase Price.

Broadcast Act: Act No. 308/2000 Coll. on Broadcasting and Retransmission and on
change of Act. No. 195/2000 Coll. on Telecommunications, as amended.

Broadcast Licenses: Those Licenses set forth on SCHEDULE 5.

Business Day: Any day other than a Saturday or a Sunday or other days in which
banking institutions in Bratislava, the Slovak Republic, Amsterdam, the
Netherlands and Hamburg, Germany are required or authorised to stay closed.

Buyer Parties: Collectively, the Buyer and the Guarantor, and each a “Buyer
Party”.

Buyer Parties’ Warranties: The warranties of the Buyer Parties set forth in
Clause 5.

 

6



--------------------------------------------------------------------------------

Buyer True-Up: The aggregate amount payable by the Buyer to the Sellers in the
event of an adjustment under the final sentence of Clause 2.4.5.

Central Depository: Central Depository of Securities, a Slovak Republic entity
created by Act. No. 566/2001 Coll., on Securities and Investment Services, as
amended.

Claim: A claim by the Buyer against one or both Sellers in connection with a
breach of any of the Sellers’ Warranties, but not including a Tax
Indemnification Claim.

Claim Notice: A notice in writing from the Buyer to the Sellers specifically
setting out the details relating to a Claim in accordance with Clause 4.7.

Coll.: Official Collection of Laws of the Slovak Republic.

Collected Financial Statements: The Financial Statements, together with the
Pro-Forma Consolidated Financial Statements.

Commercial Register: Public registry maintained in accordance with the Act.
No. 530/2003 Coll., on Commercial Register and on change and amendments to
several acts, as amended.

Competition Act: Act No. 136/2001 Coll. on Protection of Competition.

Documents: This Deed (including all Exhibits and Schedules hereto), and each
other agreement, certificate, notice or instrument executed and delivered or to
be delivered pursuant to or in connection with this Deed.

Emmis Account: The bank account of Emmis, the details of which are as follows,
or such other account notified by Emmis to the Buyer:

Deutsche Bank AG - Bank (AMSTERDAM)

Account Number: 26.51.80.821

Currency: EUR

IBAN CODE: NL06DEUT0265180821

SWIFT: DEUTNL2A

Emmis Purchase Price: 98% of the Final Purchase Price.

EUR: Euro, the lawful currency of the member states of the European Union that
have adopted the single currency in accordance with the Treaty Establishing the
European Community, as amended by the Treaty on European Union and the Treaty of
Amsterdam.

Final Purchase Price: The Preliminary Purchase Price, as finally adjusted in
accordance with Clauses 2.4.2 through 2.4.4.

Financial Statements: The audited financial statements of the Acquired Companies
dated as of 31 December 2012 and attached hereto as SCHEDULE 8A.

 

7



--------------------------------------------------------------------------------

Governmental Authority: Any:

 

  (a) nation, state, city or other jurisdiction of any nature;

 

  (b) federal, state, local, municipal, foreign or other government;

 

  (c) governmental or quasi-governmental authority of any nature (including any
taxing authority, agency, instrumentality, branch, board, department,
commission, bureau, official, or entity and any court or other tribunal and the
Council for Broadcasting and Retransmission); or

 

  (d) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.

IP Rights: With respect to any Acquired Company, any utility models, registered
designs, trademarks, trade, business and domain names and applications with
respect to such rights.

Knowledge: The actual knowledge of the Sellers or, in case of lack of actual
knowledge, the knowledge the Sellers could have obtained upon reasonable
inquiry. For the avoidance of doubt, each Seller is deemed to have the same
actual or deemed knowledge as the respective other Seller.

License: Any approval, permit, order, authorization, consent, license,
registration or filing, certificate, variance and any other similar right
granted or required by, obtained from or filed with any Governmental Authority.

Lien: Any mortgage, deed of trust, pledge, hypothecation, title defect, voting
trust agreement, sub-participation, restriction, condition, easement, agreement
to sell or purchase or otherwise dispose or encumber, preemptive right, right of
first refusal, right of possession or use, security or other adverse interest,
encumbrance, claim, option, lien, lease or charge of any kind, whether
contingent or absolute. For the purpose of this Deed a silent partnership shall
be considered a lien.

Ordinary Course of Business: The ordinary course of business of a Person
consistent with past custom and practice (including with respect to quantity and
frequency).

Organizational Documents: Any articles of incorporation, memorandum of
association, articles of association, charter, by-laws or other constituent or
organizational document of any Person required or contemplated by Applicable Law
for the creation or operation of such Person.

Ownership Extract: The extract from the list of shareholders maintained by the
Central Depository dated as soon as possible after Completion and evidencing the
Buyer’s acquisition of the ability to exercise its rights with respect to the
Shares in relation to the Company.

Ownership Percentage: For each Seller, the percentage of the total number of
Shares owned by a Seller, as specified on SCHEDULE 1.

 

8



--------------------------------------------------------------------------------

Permitted Liens: Any Lien arising or granted in the Ordinary Course of Business
which does not materially restrict or impair the current conduct of the Ordinary
Course of Business of the Acquired Companies.

Person: Any individual, corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated organization, estate,
association, entity or Governmental Authority or political subdivision thereof
or any other entity or organization.

Sellers’ Warranties: The warranties of the Sellers set out in Clause 3.

Slovak Accounting Regulations: Act No. 431/2002 Coll. on Accounting, as amended,
and other applicable rules and regulations governing the maintenance of
financial books and records, as in effect from time to time, consistently
applied.

Tax, Taxes, Taxation: All taxes including, without limitation, income, gains,
transfer, unemployment, withholding, payroll, social security (including
artists’ social security), health care, real property, personal property,
excise, sales, value added, use and franchise taxes, levies, assessments,
imposts, duties, licenses, registration fees and charges of any nature
whatsoever (including for the avoidance of doubt, any secondary tax liability)
imposed by any Taxation Authority under any Applicable Law, together with all
interests, penalties, fees and additionally levied taxes and interest accrued on
any of them.

Taxation Authority: means any Governmental Authority competent to impose,
administer, levy, assess or collect Tax.

Tax Return: Any return, filing, report, declaration, questionnaire or other
document required to be filed for any period with any taxing authority in
connection with any Taxes.

 

1.2 Additional Defined Terms.

As used in this Deed, the following terms shall have the meanings defined in the
Preamble, Recitals or clause as indicated below:

 

Adjustment Time    Clause 2.4.1(a) Babitzova    Preamble Babitzova Shares   
SCHEDULE 1 Buyer    Preamble Buyer Documents    Recital F Collective License
Agreements    Clause 3.16.1(f) Company    Recital A Completion    Clause 7
Completion Date    Clause 7.1 Completion Date Current Assets    Clause 2.4.1
Completion Date Liabilities    Clause 2.4.1 Completion Date Net Worth    Clause
2.4.1 Confidential Information    Clause 9.1

 

9



--------------------------------------------------------------------------------

Deed    Preamble Disclosing Party    Clause 9.1 Emmis    Preamble Emmis Shares
   SCHEDULE 1 Expres Media    Recital C Expres Net    Recital C Guarantee   
Clause 8.2 Guarantor    Preamble Initial Purchase Price    Clause 2.2.3
Information Technology    Clause 3.14.6 Licensed IP Right(s)    Clause 3.14.4
Objection Report    Clause 2.4.3 Owned IP Right(s)    Clause 3.14.1 Owned Real
Property    Clause 3.7.1 Party or Parties    Preamble Pension Commitments   
Clause 3.12.4 Preliminary Purchase Price Report    Clause 2.3.1 Preliminary
Purchase Price    Clause 2.3.1 Pro-Forma Consolidated Financial Statements   
Clause 3.8.3 Receiving Party    Clause 9.1 Regulatory Approval    Recital D
Relevant Matter    Clause 4.6 Seller or Sellers    Preamble Seller Documents   
Recital D Seller Objection Report    Clause 2.4.3 Shares    Recital A Station   
Recital B Subsidiaries    Recital C Tax Benefit    Clause 6.3 Tax
Indemnification Claim    Clause 6.1 Tax Indemnification Notice    Clause 6.2 Tax
Reduction    Clause 6.3

 

1.3 Interpretation

For purposes of interpretation of this Deed, the following provisions shall be
applied wherever appropriate herein:

 

  1.3.1 references to “this Deed”, “herein”, “hereby”, “hereunder”, “hereof” and
other equivalent words shall refer to this Deed in its entirety, including any
Schedules and Exhibits, and references to Preamble, Recitals, Clauses, Exhibits
and Schedules are to the Preamble, Recitals, Clauses, Exhibits and Schedules of
and to this Deed;

 

  1.3.2 all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;

 

10



--------------------------------------------------------------------------------

  1.3.3 wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

 

  1.3.4 all accounting terms not specifically defined herein shall be construed
in accordance with Slovak Accounting Regulations;

 

  1.3.5 this Deed shall be deemed to have been drafted by all the Parties and
neither this Deed nor any other agreement, document or instrument referred to
herein or executed and delivered in connection herewith shall be construed
against any Party as the principal draftsperson hereof or thereof;

 

  1.3.6 the headings used in this Deed are for convenience only and shall not
affect the interpretation hereof;

 

  1.3.7 any reference to this Deed or any agreement, instrument, deed, contract
or other document shall include any amendment, amendment and restatement,
supplement or other modification hereto or thereto from time to time;

 

  1.3.8 any reference to a Party shall include such Party’s successor or
permitted assignee in accordance with this Deed;

 

  1.3.9 where an action is required by any Party, references to such Party shall
be construed to refer to such action taken by its respective representatives
duly authorised by such Party thereunto;

 

  1.3.10 words such as “henceforth,” “hereafter,” “heretofore,” and the like
shall be construed as relative to the Completion Date;

 

  1.3.11 the words “including” and “in particular” are to be construed as being
by way of illustration or emphasis only, and are not to be construed as, nor
shall they take effect as, limiting the generality of any foregoing words;

 

  1.3.12 any reference to any amount in EUR shall include its equivalent in
another currency;

 

  1.3.13 words such as “thereof,” “thereunder,” “therein,” “thereto,”
“thenceforth,” “thereafter,” “therefor,” “therewith,” and the like shall
correspondingly be construed as relating to the document or event referred
thereunto.

 

1.4 Statutory References

Unless the context otherwise requires, any reference to any law, statute,
regulation, notification or statutory provision shall be construed as a
reference to a law, statute, regulation, notification or statutory provision of
England and Wales and shall include any amendment, modification, supplement,
consolidation, replacement or re-enactment thereof (as the case may be, whether
before or after the Completion Date), of any regulations promulgated thereunder
from time to time, and of any interpretations thereof from time to time by any
Governmental Authority.

 

11



--------------------------------------------------------------------------------

1.5 Business Day

Any reference in this Deed to a “day” or a number of “days” (without the
explicit qualification of “Business”) shall be interpreted as a reference to a
calendar day or number of calendar days. If any action or notice is to be taken
or given on or by a particular calendar day, and such calendar day is not a
Business Day, then such action or notice shall be deferred until, or may be
taken or given, on the next Business Day.

 

2. PURCHASE AND SALE OF SHARES

 

2.1 Purchase and Sale

 

  2.1.1 Subject to the terms and conditions set out in this Deed, on the
Completion Date, Emmis shall sell and convey the Emmis Shares to the Buyer free
and clear of any Liens, Babitzova shall sell and convey the Babitzova Shares to
the Buyer free and clear of any Liens, and the Buyer shall purchase the Emmis
Shares from Emmis and the Babitzova Shares from Babitzova.

 

  2.1.2 The sale of the Shares shall include all other ancillary rights
appertaining thereto, including the rights to any undistributed but
distributable profits for the period starting as of January 1, 2013, until the
Completion Date. All undistributed but distributable profits of the Company for
any period prior to December 31, 2012, shall be distributed to the Sellers prior
to the Completion Date.

 

2.2 Consideration

 

  2.2.1 In consideration for the sale and transfer of the Shares by the Sellers
the Buyer shall pay to the Sellers the Final Purchase Price as determined in
this Deed.

 

  2.2.2 The Emmis Purchase Price shall constitute the final and total
consideration (excluding VAT, if any) for the Emmis Shares and the Babitzova
Purchase Price shall constitute the final and total consideration (excluding
VAT, if any) for the Babitzova Shares.

 

  2.2.3 The Parties agree on an enterprise value of the Shares in the amount of
EUR 13,500,000 (in words: Euro thirteen million five hundred thousand) (the
“Initial Purchase Price”).

 

2.3 Payment on Completion

 

  2.3.1 Prior to the Completion Date, the Sellers have provided the Buyer with a
statement (the “Preliminary Purchase Price Report”) setting forth the Sellers’
estimates of the Completion Date Current Assets, the Completion Date Liabilities
and the Completion Date Net Worth as well as the calculation of the preliminary
purchase price for the Shares being the amount of the Initial Purchase Price
plus the amount by which the estimated Completion Date Net Worth is greater than
zero or, as the case may be, minus the amount by which the estimated Completion
Date Net Worth is less than zero (the “Preliminary Purchase Price”). The
Preliminary Purchase Price Report is attached to this Deed as SCHEDULE 4.

 

12



--------------------------------------------------------------------------------

  2.3.2 On the Completion Date the Buyer shall pay the Preliminary Purchase
Price by wire transfer of immediately available funds as follows:

 

  2.3.2.1 to Emmis, 98% of the Preliminary Purchase Price; and

 

  2.3.2.2 to Babitzova, 2% of the Preliminary Purchase Price.

 

2.4 Purchase price adjustments

 

  2.4.1 For all purposes of this Deed, the following terms shall have the
meanings defined below:

 

  (a) “Completion Date Current Assets” means the sum as of 12:01 A.M., Central
European Time on the Completion Date (the “Adjustment Time”), of line item
(‘čislo riadku’) 30 (“B. Current assets (‘Obežný majetok’)”), including line
item 61 (“C. Accruals and prepayments total (‘Časové rozlíšenie’)”), as
determined for the Acquired Companies, on a consolidated basis, prepared in
accordance with Slovak Accounting Regulations (as to both amount and
classification (as set out in the Measure of the Ministry of Finance of the
Slovak Republic of 31 March 2003, No. 4455/2003-92)), in a manner consistent
with the preparation of the Financial Statements.

 

  (b) “Completion Date Liabilities” means the sum as of the Adjustment Time, of
line item 088 (“B. Liabilities (‘Záväzky’)”), including any declared dividend
payable but not yet paid to the Sellers, and line item 121 (“C. Accruals and
deferred income - total (‘Časové rozlíšenie súčet’)”), all as determined for the
Acquired Companies, on a consolidated basis, prepared in accordance with Slovak
Accounting Regulations (as to both amount and classification (as set out in the
Measure of the Ministry of Finance of the Slovak Republic of 31 March 2003,
No. 4455/2003-92)), in a manner consistent with the preparation of the Financial
Statements.

 

  (c) “Completion Date Net Worth” means the Completion Date Current Assets minus
the Completion Date Liabilities.

 

  2.4.2 A final adjustment of the Preliminary Purchase Price will be made after
Completion based upon the final determination of the Completion Date Net Worth
as follows:

 

  (a) In compliance with the procedure outlined in Clauses 2.4.3 and 2.4.4, the
Preliminary Purchase Price shall be reduced by the amount, if any, by which the
finally determined Completion Date Net Worth is less than the estimated
Completion Date Net Worth; or

 

  (b) In compliance with the procedure outlined in Clauses 2.4.3 and 2.4.4, the
Preliminary Purchase Price shall be increased by the amount, if any, by which
the finally determined Completion Date Net Worth is greater than the estimated
Completion Date Net Worth.

 

13



--------------------------------------------------------------------------------

  2.4.3 The Buyer shall make its determination of the items set forth in the
Preliminary Purchase Price Report and deliver a written report specifying its
computation and the basis of such determination (the “Objection Report”) to the
Sellers not later than sixty (60) days after the Completion Date. The
Preliminary Purchase Price Report shall be final and binding on the Parties and
no further adjustments shall be made to the Preliminary Purchase Price if the
Buyer does not deliver the Objection Report to the Sellers within sixty
(60) days of the Completion Date. The items shown in a validly delivered
Objection Report in accordance with this Clause 2.4.3 shall be final and binding
on the Parties for the purposes of determining the Final Purchase Price, unless
within thirty (30) days after receiving the Objection Report, Emmis objects to
such determination by giving the Buyer written notice setting forth its
determination and the basis for its determination (the “Seller Objection
Report”).

 

  2.4.4 If Emmis delivers a Seller Objection Report and the Parties fail to
reach agreement on the Final Purchase Price within twenty (20) days thereafter,
the Arbitrating Accounting Firm shall be engaged by either Party to make a final
determination of the Final Purchase Price based on its determination of the
items set forth in the Preliminary Purchase Price Report, the Objection Report
and the Seller Objection Report. Emmis and the Buyer shall each inform the
Arbitrating Accounting Firm in writing of their respective determinations of
such items and the Final Purchase Price, and shall cooperate as reasonably
requested by the Arbitrating Accounting Firm in its determination of all such
items. The Arbitrating Accounting Firm shall be instructed to complete its
determination of the Final Purchase Price within thirty (30) days from the date
of its engagement and to inform the Parties in writing of its determination, the
basis for its determination and whether Emmis’ or the Buyer’s written statement
of the Final Purchase Price is closer to its own determination. The
determination by the Arbitrating Accounting Firm shall be final and binding upon
the Parties for the purposes of determining the Final Purchase Price. The fees
of the Arbitrating Accounting Firm shall be paid (A) by the Buyer if the
Sellers’ determination is closer to the Arbitrating Accounting Firm’s
determination, (B) by the Sellers, pro rata to their Ownership Percentage, if
the Buyer’s determination is closer to the Arbitrating Accounting Firm’s
determination, and (C) otherwise 50% by the Sellers (pro rata to their Ownership
Percentage) and 50% by the Buyer.

 

  2.4.5

In the event the Final Purchase Price as finally determined in accordance with
Clauses 2.4.2 through 2.4.4 is less than the Preliminary Purchase Price, each
Seller shall pay to the Buyer the amount of such deficiency (in an amount equal
to such Seller’s Ownership Percentage multiplied by the amount of such
deficiency) within ten (10) Business Days after the final determination of the
Final Purchase Price. In the event the Final Purchase Price as finally
determined in accordance

 

14



--------------------------------------------------------------------------------

  with Clauses 2.4.2 through 2.4.4 exceeds the Preliminary Purchase Price, the
Buyer shall pay to the Sellers the amount of such increase within ten
(10) Business Days after the final determination of the Final Purchase Price.

 

2.5 General Payment Terms

 

  2.5.1 Payment of any amount due under this Deed shall be accompanied by
payment of interest on such amount for the period calculated at the rate per
annum equal to 90-day EURIBOR as of the first Business Day of the first calendar
quarter ending after the due date of the respective payment obligation, as
adjusted for each succeeding calendar quarter to equal 90-day EURIBOR as of the
first Business Day of such quarter.

 

  2.5.2 Notwithstanding anything to the contrary set out in Clause 2.5.1,
payment of any amount owed under Clauses 2.4.5 shall be accompanied by payment
of interest on such amount for the period from the Completion Date to the date
of payment, calculated at the rate per annum equal to 90-day EURIBOR as of the
first Business Day of the first calendar quarter ending after the Completion
Date, as adjusted for each succeeding calendar quarter to equal 90-day EURIBOR
as of the first Business Day of such quarter.

 

  2.5.3 Any Buyer True-Up shall be paid by the Buyer to each Seller in an amount
equal to such Seller’s Ownership Percentage multiplied by the aggregate amount
of the Buyer True-Up.

 

  2.5.4 Payments from the Sellers to the Buyer made on the basis of any other
clauses of this Deed shall be, for purposes of the Buyer, regarded as a
reduction of the Final Purchase Price.

 

  2.5.5 All monetary amounts payable under or pursuant to this Deed shall be
paid in EUR.

 

3. WARRANTIES OF SELLERS

The Sellers jointly and severally represent and warrant to the Buyer as of the
Completion Date as follows, except for the warranties in Clauses 3.1.2, 3.2.2,
3.2.3 and 3.3, which are given by each Seller as to itself, its acts and its
omissions only.

 

3.1 Organization and Good Standing

 

  3.1.1 Each Acquired Company is duly organized, validly existing and in good
standing under the laws of the Slovak Republic and has all requisite power and
authority to own its assets and to carry on its business as conducted on the
Completion Date. No Acquired Company controls directly or indirectly or has any
direct or indirect ownership interest in any Person other than the Subsidiaries.

 

  3.1.2 Emmis is duly organized, validly existing and in good standing under the
laws of the Netherlands and has all requisite power and authority to carry on
its business as now conducted.

 

15



--------------------------------------------------------------------------------

3.2 Equity Structure and Ownership

 

  3.2.1 The information set out in SCHEDULE 1 is true and correct at the
Completion Date.

 

  3.2.2 Each Seller owns the entire legal and beneficial interest in the number
of Shares specified for each of them in SCHEDULE 1 free and clear of any Liens.
All such Shares have been properly issued, allotted and are fully paid up and
have not been repaid.

 

  3.2.3 At Completion, upon the delivery of the Shares from each Seller to the
Buyer in accordance with the terms and conditions of this Deed, such Shares will
be free of any Liens, and the Buyer shall be the sole legal and beneficial owner
of the Shares with the right to exercise all voting and other rights over the
Shares.

 

  3.2.4 The information set out in SCHEDULE 2 is true and correct. The entire
ownership interest and ownership of shares, as the case may be, in the
Subsidiaries is owned beneficially and of record by the Company free and clear
of any Liens. All such ownership interests have been properly issued and
allotted and are fully paid and have not been issued in violation of any
pre-emptive rights, rights of first refusal or rights of first offer of any
Person.

 

  3.2.5 None of the Acquired Companies has issued any securities convertible,
exchangeable or exercisable into shares of their capital stock or other equity
interest, or warrants, options or other rights to acquire shares of their
capital stock or other equity interest to any third party, except that the
Sellers have entered into a shareholders’ agreement which has been terminated
and finally settled prior to the Completion Date.

 

3.3 Authority and Binding Effect of Documents

Each Seller has the legal power, right and authority to enter into, and to
perform the Seller’s obligations under, this Deed and each of the other
Documents. The execution, delivery and performance of this Deed and any other
Document by each Seller that is an entity has been duly authorized and approved
by all necessary action on behalf of such Seller. This Deed has been, and each
of the other Documents at or prior to Completion will be, duly executed and
delivered by each Seller. This Deed constitutes (and each of the other
Documents, when executed and delivered, will constitute) the valid and binding
obligation of each Seller enforceable against each Seller in accordance with its
terms.

 

3.4 Broadcast Licenses and other public licenses

 

  3.4.1

A true and complete list of all licenses required by the Acquired Companies to
conduct their business as currently conducted (including their duration and the

 

16



--------------------------------------------------------------------------------

  holders thereof) is set forth on SCHEDULE 5 (the “Broadcast Licenses”). Each
license holder identified on SCHEDULE 5 is the valid and legal holder of each of
the Broadcast Licenses, free and clear of any Liens except as set forth in the
Broadcast Licenses.

 

  3.4.2 The Broadcast Licenses are in full force and effect. To the Sellers’
Knowledge, (i) the Broadcast Licenses have not been challenged by any third
party and (ii) no proceedings regarding a revocation or withdrawal of any
Broadcast License have been initiated.

 

  3.4.3 Except as set forth in the Broadcast Licenses and/or in SCHEDULE 5, no
Broadcast License is subject to any restriction or condition which limits the
operation of the Station and the antenna network owned and/or used by the
Acquired Companies as currently conducted.

 

  3.4.4 Except for the Broadcast Licenses, to the Sellers’ Knowledge no further
public licenses, permissions, authorizations or consents that are material to
the operation of the business are required by the Acquired Companies to operate
the business as currently conducted.

 

3.5 Absence of Conflicts

Subject to (i) having obtained the Regulatory Approval, and (ii) obtaining any
further applicable consents or approvals of Governmental Authorities arising
from or attributable to the business, ownership or other operations or
attributes of the Buyer, the execution, delivery and performance by each of the
Sellers of the Documents to which they are parties and the consummation by each
such Person of the obligations contemplated thereby:

 

  (a) do not and will not breach any provision of any Applicable Law, regulation
or rule applicable to any Seller or the Acquired Companies;

 

  (b) do not and will not conflict with, result in a breach of or violate any
term or provision of the Organizational Documents of any Seller or the Acquired
Companies; and

 

  (c) do not and will not result in the creation or imposition of any Lien upon
or with respect to the assets of any Seller or the Acquired Companies.

For the avoidance of doubt, with respect to this Sellers’ Warranty the Sellers
do not warrant that the execution, delivery and performance of the Documents by
the Parties do not infringe the Broadcast Act, the Competition Act or any
applicable cartel law.

 

3.6 No Insolvency

To the Sellers’ Knowledge, no order has been made, petition presented,
resolution passed or meeting convened for the winding up (or other process
whereby the business is terminated and the assets of the company concerned are
distributed amongst the creditors

 

17



--------------------------------------------------------------------------------

and/or shareholders or other contributories) of any Acquired Company and/or any
of the Sellers, and, to the Sellers’ Knowledge, there are no cases or
proceedings under any Applicable Laws, including applicable insolvency,
reorganization, or similar laws in any jurisdiction concerning any Acquired
Company and/or any of the Sellers and, to the Seller’s Knowledge, there are no
circumstances that would require or justify the opening of or application for
such proceedings.

 

3.7 Real Property

All real estate owned fully or partially by an Acquired Company (the “Owned Real
Property”), along with the location, applicable land register (or other
identification data), size, use, type of legal title, co-owners, if any, and
encumbrances is listed on SCHEDULE 6.

 

  3.7.1 Except as disclosed on SCHEDULE 6, the Acquired Companies have valid
legal title to and are in exclusive occupation of the Owned Real Property, free
and clear of any Liens.

 

  3.7.2 The Acquired Companies, as applicable, hold all construction permits and
other public law approvals necessary for the usage of the Owned Real Property as
currently used by the Acquired Companies. Such permits and approvals are in full
force and effect and to the Sellers’ Knowledge have not been challenged by any
third party. To the Sellers’ Knowledge, the current usage of the Owned Real
Estate does not materially infringe any third party rights, including but not
limited to, neighborhood rights.

 

  3.7.3 All real estate taxes, development charges and other public charges
payable with respect to the Owned Real Property which have become or will become
due prior to the Completion Date have been or will be fully paid or have been
properly reserved in the Collected Financial Statements.

 

  3.7.4 Each Acquired Company has a valid, binding and enforceable right to
lease or sub-lease each property that it does not own, any such (sub-) leased
property is set out on SCHEDULE 7.

 

3.8 Financial Statements

 

  3.8.1 The Financial Statements are attached as SCHEDULE 8A.

 

  3.8.2 The Financial Statements have been prepared in accordance with Slovak
Accounting Regulations and accounting practices, including capitalization rights
and valuation principles consistent with past accounting practices of the
relevant Acquired Companies and present a true and fair view of the assets and
liabilities, financial position and results of operations of the Acquired
Companies as of the date thereof.

 

  3.8.3

The pro-forma consolidated financial statements of the Company, attached as
SCHEDULE 8B, are the internal, consolidated statements of the Company and

 

18



--------------------------------------------------------------------------------

  the Subsidiaries, as of December 31, 2012, have been prepared in accordance
with past practice, and fairly present the assets and liabilities and results of
operations of the Acquired Companies as of the date thereof (the “Pro-Forma
Consolidated Financial Statements”).

 

  3.8.4 No Acquired Company has any material liabilities or obligations, whether
accrued or contingent, except (i) as disclosed in the Collected Financial
Statements, (ii) as disclosed as Completion Date Liabilities or (iii) as
otherwise disclosed in accordance with this Deed.

 

3.9 Absence of Certain Events

Since December 31, 2012, the Acquired Companies have not, except as disclosed in
SCHEDULE 9:

 

  (a) created or incurred any Lien on any of the Acquired Companies’ assets or
Owned Real Property, other than Permitted Liens;

 

  (b) and except for the distribution of dividends in accordance with Clause
2.1.1, declared or paid any other dividend (whether in cash or in kind) or other
distribution (other than made in cash derived from operations in the Ordinary
Course of Business) in respect of any issued and outstanding capital stock or
other equity interest in an Acquired Company or purchased or redeemed, directly
or indirectly, any shares of capital stock or other equity interest in an
Acquired Company;

 

  (c) incurred any indebtedness other than in the Ordinary Course of Business;

 

  (d) except for the Set-Off, paid or otherwise discharged, or provided security
for any material liabilities other than the regular servicing of financial debt
and the discharge of trade accounts payable, both in the Ordinary Course of
Business;

 

  (e) ceased to operate so as to maintain themselves as a going concern;

 

  (f) granted any loans, financial releases or advances to (except advances to
employees in the Ordinary Course of Business) or guarantees for the benefit of
any Person, other than loans among the Acquired Companies;

 

  (g) increased or committed to increase the remuneration of any of its
directors, officers, employees, freelancers or consultants;

 

  (h) entered into any agreements or performed any services or other
transactions with the Sellers or any of the Sellers’ Affiliates;

 

  (i) made and/or accepted any material change in the accounting practice,
including capitalization rights and valuation principles, in any Acquired
Company;

 

19



--------------------------------------------------------------------------------

  (j) delayed or otherwise deferred any payment to its suppliers for goods and
services purchased or any capital expenditures provided for in their budget, in
the aggregate amount of more than EUR 10,000 (in words: ten thousand Euro); or

 

  (k) resolved to take any of the above actions ((a) – (j)) in the future.

 

3.10 Litigation

Except as described in SCHEDULE 10, no Acquired Company is party to, whether as
claimant or defendant, any claim, action, prosecution, proceeding, suit,
litigation, mediation or arbitration (other than as claimant in the collection
of debts arising in the Ordinary Course of Business), or to Sellers’ Knowledge,
any investigation by any Governmental Authorities, with a value or amount at
stake in each case in excess of EUR 50,000 (in words: fifty thousand Euro). To
the Sellers’ Knowledge, no such litigation proceedings or investigations have
been threatened.

 

3.11 No loans or other payment obligation

As of the Completion Date, no outstanding loans or other payment obligations
exist between any of the Acquired Companies on the one side and Emmis and/or any
of its Affiliates on the other side. Prior to the Completion Date, Emmis has, in
particular, (i) effectively and entirely repaid any loans (including accrued
interest) which it was granted by the Company, either by actual payment or by
way of set-off, and (ii) actually received any profit distributions (including
any retained earnings) of the Company to which it is entitled pursuant to Clause
2.1.1, without any further (current or future) claims of Emmis remaining.

 

3.12 Labor Matters

 

  3.12.1 All labor contracts with the employees of any Acquired Company
materially comply with Applicable Laws.

 

  3.12.2 Except as set forth on SCHEDULE 11, no employee of any Acquired Company
has any special provision in its labor contract that provides such employee with
a longer notice termination period or higher termination remuneration than such
employee would otherwise be entitled under Applicable Law. Except as provided in
SCHEDULE 11 none of the Acquired Companies is required to pay any bonus or other
incentive to any employee of the Acquired Companies in connection with the sale
of the Shares.

 

  3.12.3 All compensation and withholding obligations of the Acquired Companies
to or in respect of their current and former employees for periods until
Completion Date have been or will be paid by the Acquired Companies or have been
properly provided for in the Collected Financial Statements or the Completion
Date Liabilities.

 

  3.12.4 A correct list of all agreements and other commitments, whether of an
individual or collective nature and including commitments based on works custom,
regarding pensions under which any Acquired Company has any obligations (the
“Pension Commitments”) is set out in SCHEDULE 12. All material obligations under
or in connection with the Pension Commitments, including obligations arising by
operation of law, that have become due, have been fulfilled by the Acquired
Companies. Except as disclosed in SCHEDULE 12, all future obligations under or
in connection with the Pension Commitments, including obligations arising by
operation of law, pertaining to periods prior to the Completion Date are fully
funded according to the requirements established by law and the Pension
Commitments based on the most recent actuarial data. Each Acquired Company has
set aside book reserves for pension liabilities as required by law and the
Pension Commitments.

 

20



--------------------------------------------------------------------------------

3.13 Taxes

 

  3.13.1 All Tax Returns required to be filed by or on behalf of any of the
Acquired Company or their legal predecessors have been filed within the
applicable statutory periods with the appropriate Governmental Authorities. All
such tax returns are true, complete and correct in all material respects and the
Acquired Companies have sufficient evidence to document all entries in the tax
returns.

 

  3.13.2 All Taxes due from the Acquired Companies or their legal predecessors
(including interest and penalties) have been fully paid within the applicable
statutory periods, in the correct amounts and correct manner. Any unpaid Taxes
relating to the period prior to the Completion Date have been properly booked
and accrued.

 

  3.13.3 The Acquired Companies or their legal predecessors have withheld all
amounts required by Applicable Law and where reductions were applied the
Acquired Companies have sufficient evidence to substantiate that the
pre-conditions for such reductions were fulfilled.

 

  3.13.4 SCHEDULE 13 contains a correct and complete list of all tax rulings and
tax audits for the Acquired Companies or their legal predecessors for the last
three years. There are no pending tax rulings or tax audits nor does any of the
Acquired Companies intend to apply for any tax ruling or tax audit.

 

  3.13.5 No Tax audits regarding any of the Acquired Companies or their legal
predecessors are in progress or have been notified to be made in the future. All
previous Tax audits concerning the Acquired Companies or their legal
predecessors have been disclosed to the Buyer.

 

  3.13.6 All transactions entered into by any Acquired Company or their legal
predecessors with parties who are or were in the past or may be treated by
relevant authorities as related parties to such Acquired Company were on
arms-length terms. The Acquired Companies maintain proper transfer pricing
documentation and any services charged to or by an Acquired Company or their
legal predecessors to or by a related party were actually provided.

 

  3.13.7 All costs treated as tax deductible in Tax Returns filed by the
Acquired Companies or their legal predecessors are tax deductible. Any payment
of contractual penalties qualifies as a Tax deductible expense fully in
compliance with applicable Tax law. The Tax value of fixed assets excluding real
property, held by the Acquired Companies as at January 1, 2013 was EUR
1,601,584.35 (in words: Euro one million six hundred one thousand five hundred
eighty four and thirty five cents), which will be deductible for tax purposes
over the remaining tax life of the assets. Such Tax depreciation base was
calculated correctly and the Acquired Companies have sufficient evidence to
substantiate the Tax depreciation base.

 

21



--------------------------------------------------------------------------------

3.14 IP Rights / IT

 

  3.14.1 SCHEDULE 14 lists for each Acquired Company all IP Rights owned by such
Acquired Company (the “Owned IP Rights”), and states for each such Owned IP
Right the type, subject matter, applicable register or other identification
data, if any.

 

  3.14.2 Each Acquired Company, as applicable, is the unrestricted legal and
beneficial owner of the Owned IP Rights listed for such Acquired Company in
SCHEDULE 14 and no Owned IP Right is subject to any Lien, except for Permitted
Liens.

 

  3.14.3 To the Sellers’ Knowledge no Acquired Company is in violation in any
material respects of any Applicable Laws pertaining to its Owned IP Rights and,
the Acquired Companies have properly maintained and are continuing until the
Completion Date to properly maintain the Owned IP Rights, in particular in
relation to applications in a timely manner for renewals and the payment when
due of all registration and renewal fees as well as all annuities.

 

  3.14.4 SCHEDULE 15 includes for each Acquired Company a correct and complete
list of all IP Rights (i) licensed or sub-licensed by any third party
(including, without limitation, the Sellers or the Sellers’ Affiliates) to such
Acquired Company; and correctly states for each such IP Right the type, subject
matter, applicable register or other identification data, if any, the licensor
and the date of the license agreement (the IP Rights listed or to be listed on
SCHEDULE 15 the “Licensed IP Rights”).

 

  3.14.5 To the Sellers’ Knowledge, neither the Owned IP Rights nor the Licensed
IP Rights have been challenged by any third party. To the Sellers’ Knowledge,
none of the Owned IP Rights or Licensed IP Rights is subject to any pending
judgment, injunction, order or decree issued against an Acquired Company
restricting the use thereof by it or restricting the licensing thereof by it to
any third party. To the Seller’ Knowledge, no Acquired Company infringes upon
any IP Right of any Person.

 

  3.14.6 Each Acquired Company either owns or holds valid leases and/or licenses
to all computer hardware, software, networks and other information technology
(collectively “Information Technology”) which is used by or necessary for such
Acquired Company to conduct its business as currently conducted. Such leases or
licenses are effective for, and cannot be terminated by the respective other
party thereto with a notice period of less than six (6) months after the
Completion Date. During the last twelve (12) months prior to the Completion
Date, there have been no interruptions, data losses or similar incidents
attributable to the Information Technology owned or used by such Acquired
Company which had a material adverse effect on such Acquired Company’s business.

 

22



--------------------------------------------------------------------------------

3.15 Assets

Each Acquired Company is the owner of all fixed assets which have been included
in the Collected Financial Statements of such Acquired Company (collectively the
“Assets”), except for the Assets which have been disposed of since December 31,
2012 in the Ordinary Course of Business or the disposal of which or the loss of
which has been disclosed in SCHEDULE 16. The Assets are not encumbered with any
Liens except for (a) Permitted Liens, (b) customary retention of title rights,
liens, pledges or other security rights in favor of suppliers, mechanics,
workmen, carriers and the like or (c) statutory liens and other security rights
in favor of Taxation Authorities or other Governmental Authorities.

 

3.16 Material Agreements

 

  3.16.1 SCHEDULE 17 includes for each Acquired Company a correct and complete
list of all agreements (including any amendments, side letters, waivers and
similar documents, if any) that in each case have an annual aggregate value or
amount at stake of more than EUR 50,000 (in words: fifty thousand Euro),
including but are not limited to the following types of agreements (the
“Material Agreements”):

 

  (a) loan agreements with any Acquired Company as a lender or borrower and
other instruments evidencing financial indebtedness of any Acquired Company;

 

  (b) guarantees, surety ships, letters of comfort and similar instruments
issued by any third party or any Acquired Company, in either case to secure any
indebtedness or other obligation of an Acquired Company;

 

  (c) agreements to sell or otherwise dispose of any assets;

 

  (d) agreements relating to capital expenditures;

 

  (e) agreements (x) with any Acquired Company as licensee relating to the right
to use any Licensed IP Rights and (y) any other license agreements with any
Acquired Company as licensee or licensor;

 

23



--------------------------------------------------------------------------------

  (f) collective licenses agreements entered into by the Acquired Companies with
any organizations collectively administrating the copyrights of individual
authors and artists (the “Collective License Agreements”);

 

  (g) real estate lease agreements with any Acquired Company as landlord or
tenant;

 

  (h) barter agreements, with principal obligations not yet fully performed by
the Acquired Companies; and

 

  (i) agreements, except for any employment agreements entered into with
Employees, which cannot be terminated by the Acquired Companies upon less than
six (6) months’ notice.

 

  3.16.2 Except as disclosed in SCHEDULE 17, (i) the Material Agreements are in
full force and effect and are enforceable against the parties thereto in
accordance with their terms; (ii) to the Sellers’ Knowledge, no party to a
Material Agreement has given written notice of termination or indicated in
writing that it will give notice of termination; (iii) no Acquired Company is in
material breach of a Material Agreement.

 

3.17 Compliance

 

  3.17.1 The Acquired Companies have not violated any applicable anti-bribery
statutes and antitrust laws and have complied in all material respects with all
Applicable Laws (in particular data protection or copyright laws), statutory
filing obligations and ordinances, regulations, decrees, or orders of any public
authority.

 

  3.17.2 The Acquired Companies have not violated in any material respects any
reporting or payment obligations under the Collective License Agreements.

 

3.18 Consents

The execution, delivery and performance by each Seller of this Deed and the
other Documents, and consummation by each Seller of the transactions
contemplated hereby and thereby, do not and will not require the authorization,
consent, approval, exemption, clearance or other action by or notice or
declaration to, or filing with, any Governmental Authority or the consent,
waiver or approval of any other person or entity other than the Regulatory
Approval or those referred to under Recital E.

 

4. REMEDIES AND LIMITATIONS ON SELLERS’ LIABILITY

 

4.1 The Sellers’ Warranties made in Clauses 3.1.2, 3.2.2, 3.2.3 and 3.3, and the
covenants under Clause 7.2 that require individual action by a Seller, pertain
to each Seller individually, are made solely by such Seller, and no Seller shall
have any liability to the Buyer arising from the breach or default by the
respective other Seller of these particular Sellers´ Warranties or covenants
made by the other Seller in any such Clauses. With respect to all other Sellers’
Warranties and covenants, liability of the Sellers, if any, shall be in
proportion to their Ownership Percentage.

 

24



--------------------------------------------------------------------------------

4.2 By way of general disclosure, the following information and matters are
disclosed or deemed disclosed to the Buyer with respect to any Sellers’
Warranties:

 

  4.2.1 the contents of this Deed;

 

  4.2.2 the contents of all correspondence and documents stored in the
electronic data room, a CD copy of which has been delivered by the Sellers to
the Buyer at the signing of this Deed and all written (including electronic)
correspondence, documents and papers passing between the Sellers, the Acquired
Companies and their representatives, directors, employees or professional
advisers on the one hand and the Buyer and its representatives, directors,
employees or professional advisers on the other;

 

  4.2.3 all matters disclosed or explicitly and distinctively referred to in any
Schedules annexed to this Deed;

 

  4.2.4 all information contained or referred to in the Collected Financial
Statements and the latest management accounts of the Acquired Companies dated
December 31, 2013;

 

  4.2.5 the contents of the Organizational Documents of each Acquired Company
and the documents annexed to them to the extent such documents have been
provided to the Buyer or its professional advisers in the course of the due
diligence;

 

  4.2.6 the contents of the minute books and other statutory books of each
Acquired Company to the extent such books have been provided to the Buyer or its
professional advisers in the course of the due diligence;

 

  4.2.7 all information relating to the Acquired Companies contained or referred
to in any of the following documents attached hereto in SCHEDULE 18:

 

  4.2.7.1 the register excerpts of each Acquired Company maintained by the
Registrar of Companies in Slovakia;

 

  4.2.7.2 documents regarding the Acquired Companies maintained by the Slovak
Registrar of Trade Marks and the Slovak Registrar; and

 

  4.2.7.3 documents and information registered regarding the Acquired Companies
at the Slovak Land Registry.

 

  4.2.8 For the purpose of this Clause 4.2 an information or matter shall only
be disclosed or deemed disclosed to the Buyer if sufficient details to identify
a Breach can be reasonably ascertained from the respective documents without any
need for further researches or sources. However, any such disclosure made by
reference to any particular Clause or Schedule shall be deemed to be made also
in respect of any other Clause to which such disclosure is applicable.

 

25



--------------------------------------------------------------------------------

4.3 The disclosure of any matter in a Schedule shall not imply any
representation or warranty not expressly given in the Deed nor shall such
disclosure be taken as extending the scope of any of the Sellers’ Warranties.

 

4.4 The maximum aggregate liability of each Seller in respect of:

 

  (a) all claims under this Deed, including any claims made under Clause 6 of
this Deed, shall in no event exceed, (i) with respect to Emmis, the Emmis
Purchase Price, and (ii) with respect to Babitzova, the Babitzova Purchase
Price; and

 

  (b) all claims under Clauses 3.5 through 3.17 of this Deed shall in no event
exceed 40% of, (i) with respect to Emmis, the Emmis Purchase Price, and
(ii) with respect to Babitzova, the Babitzova Purchase Price.

 

4.5 The Sellers will only be liable in respect of claims under Clauses 3.5
through 3.17 of this Deed, if the aggregate amount of such claims exceeds EUR
100,000, in which case the Buyer shall be entitled to claim the total amount of
all claims and not only the excess.

 

4.6 If the Buyer becomes aware of a Claim against an Acquired Company by a third
party or of any other fact, matter or circumstance, which in either case is or
may be likely to result in the Buyer being entitled to make a Claim (each, a
“Relevant Matter”), the Buyer must notify the Sellers in writing of any such
Relevant Matter promptly, and in any case no later than thirty (30) days after
becoming aware of such Relevant Matter.

 

4.7 The Sellers will only be liable in respect of a Claim if the Buyer has
served a Claim Notice on Sellers:

 

  (a)

with respect to Claims under Clauses 3.1 through 3.4 of this Deed, on or before
the third (3rd) anniversary of the Completion Date;

 

  (b) with respect to Claims under Clauses 3.5 through 3.12 and Clauses 3.14
through 3.17 of this Deed, on or before June 30, 2014; and

 

  (c) with respect to Claims under Clause 3.13 of this Deed on or before
December 31, 2018.

in each case, which sets out the nature and description of the Claim, including
the Buyer’s computation or reasonable approximation of its amount.

 

4.8 Any Claim which has been notified by means of a Claim Notice in accordance
with Clause 4.7 shall (if it has not been previously satisfied, settled or
withdrawn) be deemed to have been waived or withdrawn six (6) months after the
date of the Claim Notice unless it has been referred to arbitration in
accordance with Clause 10.14; provided, however that the Parties may jointly
agree in writing to extend such period.

 

26



--------------------------------------------------------------------------------

4.9 The Sellers will not be liable under a Claim:

 

  4.9.1 to the extent that the loss that is the subject of the Claim has already
been recovered in respect of another claim under a Document;

 

  4.9.2 of which the Buyer has knowledge at the Completion Date;

 

  4.9.3 to the extent that it arises or is increased as a result of or is
otherwise attributable to:

 

  (a) any change in or introduction of new law;

 

  (b) any change in the rates of Tax; or

 

  (c) any change or withdrawal by any Governmental Authority of any published
administrative practice,

in each case, either announced or taking effect after the Completion Date;

 

  4.9.4 in respect of a liability which is contingent only, unless and until
that contingent liability becomes an actual liability and is due and payable.

 

4.10 If a fact or circumstance that gives rise to a valid Claim is capable of
remedy by Sellers, the Sellers will not be liable with respect to such Claim to
the extent that they remedy the relevant breach within forty five (45) days
following the date of the Claim Notice, unless remedy of such breach by the
Sellers is objectively impossible.

 

4.11 Nothing in Clause 4 affects any legal duty of an Acquired Company to
mitigate its loss.

 

4.12 The Sellers shall not be liable under a Claim:

 

  (a) more than once in respect of any loss, damage or liability; or

 

  (b) for any loss of profit, indirect or consequential loss (in each case
whether actual or prospective), except for, without limitation, reasonable and
documented legal, accounting and other fees and expenses of professional
advisers, each as incurred in connection with a Claim.

 

5. WARRANTIES OF BUYER PARTIES

Each Buyer Party warrants to the Sellers as of the Completion Date as follows:

 

5.1 Organization and Good Standing

Each Buyer Party is duly organized, validly existing and in good standing under
the laws of Germany and has all requisite power and authority to carry on its
business as now conducted.

 

27



--------------------------------------------------------------------------------

5.2 Authorization and Binding Effect of Documents

Each Buyer Party has all requisite corporate power and authority to enter into
this Deed and the other Documents and to consummate the transactions
contemplated by this Deed. The execution and delivery of this Deed and each of
the other Documents by each Buyer Party and the consummation by each Buyer Party
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Buyer Parties. This Deed has
been, and each of the other Documents at or prior to Completion will be, duly
executed and delivered by each Buyer Party. This Deed constitutes (and each of
the other Documents, when executed and delivered, will constitute) the valid and
binding obligation of each Buyer Party enforceable against such Buyer Party in
accordance with its terms.

 

5.3 Absence of Conflicts

Subject to (i) having obtained the Regulatory Approval, and (ii) obtaining any
further applicable consents or approvals of Governmental Authorities arising
from or attributable to the business, ownership or other operations or
attributes of Emmis, the execution, delivery and performance by each Buyer Party
of this Deed and the other Documents to which they are parties and the
consummation by each such Person of the obligations contemplated thereby:

 

  (a) do not and will not breach any provision of any Applicable Law, regulation
or rule applicable to any Buyer Party;

 

  (b) do not and will not conflict with, result in a breach of or violate any
term or provision of the Organizational Documents of any Buyer Party;

 

  (c) do not and will not breach or conflict with the Broadcast Act, including
without limitation any provision under sections 42 and 43 of the Broadcast Act
regarding plurality of information; and

 

  (d) do not and will not breach or conflict with the Competition Act, and no
notification to or approval of the anti-monopoly office shall be required for
any reason, including with respect to any concentration which is subject to
control under Section 10 of the Competition Act.

 

5.4 Consents

The execution, delivery and performance by each Buyer Party of this Deed and the
other Documents, and consummation by each Buyer Party of the transactions
contemplated hereby and thereby, do not and will not require the authorization,
consent, approval, exemption, clearance or other action by or notice or
declaration to, or filing with, any Governmental Authority or the consent,
waiver or approval of any other person or entity other than the Regulatory
Approval or those referred to under Recital F.

 

28



--------------------------------------------------------------------------------

5.5 Litigation

To the knowledge of each Buyer Party there are no legal, administrative,
arbitration or other proceedings or governmental investigations pending or
threatened against either Buyer Party that would give any third party the right
to enjoin or delay the transactions contemplated by this Deed.

 

5.6 Financial Ability

Each Buyer Party has and shall maintain in its bank account available sufficient
funds to pay the Preliminary Purchase Price and the Buyer True-Up to the Sellers
as and when due upon the terms and subject to the conditions of this Deed, and
in connection therewith, each Buyer Party shall comply with the anti-money
laundering provisions and regulations in force under the laws of the Slovak
Republic and European Union regulations.

 

5.7 No Insolvency

To the Buyer’s knowledge, no order has been made, petition presented, resolution
passed or meeting convened for the winding up (or other process whereby the
business is terminated and the assets of the company concerned are distributed
amongst the creditors and/or shareholders or other contributories) of the Buyer
or the Guarantor, and, to the Buyer’s knowledge, there are no cases or
proceedings under any Applicable Laws, including applicable insolvency,
reorganization, or similar laws in any jurisdiction concerning the Buyer or the
Guarantor and, to the Buyer’s knowledge, there are no circumstances that would
require or justify the opening of or application for such proceedings.

 

5.8 Limitation of liability

In the event that any Buyer Party is in breach of any representation as set
forth in this Clause 5 the overall liability shall be limited to the Final
Purchase Price. Clauses 4.5, 4.6 and 4.8 through 4.12 shall apply mutatis
mutandis. The limitation period for any claims of the Sellers under or in
connection with this Deed shall be eighteen (18) months from the Completion
Date.

 

6. TAX INDEMNITY

 

6.1

The Sellers shall be obliged, upon request of the Buyer, to fully hold harmless
and indemnify the Buyer, and/or at the Buyers’ sole discretion the Acquired
Companies, from and against any and all Taxes relating to the Acquired Companies
for periods ending on or prior to the Completion Date, by paying an amount equal
to such Taxes (in each case increased by any amount necessary to ensure that,
after Taxation of the payment, the Buyer is left with the same amount it would
have had if the payment was not subject to Taxation) to the Buyer, or at the
Buyer’s sole discretion, to the respective Acquired Companies, if and to the
extent that such Taxes have not been fully paid on or prior to the Completion
Date (each claim a “Tax Indemnification Claim”). No Tax Indemnification

 

29



--------------------------------------------------------------------------------

  Claim shall exist, however, to the extent that a liability in respect of such
Taxation has been specifically provided for in Collected Financial Statements or
the Completion Date Liabilities by the respective Acquired Company. Taxes
relating to periods ending on or prior to the Completion Date within the meaning
of this Clause shall include any Tax liability arising from open or hidden
profit distributions that have been made or committed prior to the Completion
Date.

 

6.2 The Tax Indemnification Claim pursuant to Clause 6.1 shall become due for
payment within thirty (30) days after the Buyer’s written request for payment
(the “Tax Indemnification Notice”) but not before payment of the respective
Taxes has become due.

 

6.3 As far as an Acquired Company, as a result of an adjustment or payment
giving rise to the Taxes that are associated with a Tax Indemnification Claim,
is, within a period of three (3) years from the Completion Date, entitled to any
benefits by refund, set-off or a reduction of Taxes in periods after the
Completion Date, including without limitation benefits resulting from the
lengthening of any amortization or depreciation period, a step-up in the Tax
basis of assets or the non-recognition of liabilities or provisions (herein
collectively “Tax Benefits”), these Tax Benefits shall reduce the Tax
Indemnification Claim in the amount of the net present value of the Tax Benefits
(the “Tax Reduction”). The net present value shall be calculated on the basis of
(i) the Tax rates applicable (or expected to be applicable) in the year for
which the respective Tax Benefit may arise; and (ii) a discount factor of ten
percent (10%) p.a. (determined based on the due date of the Tax Indemnification
Claim). For the avoidance of doubt, a Tax Reduction will only be considered if
the potential Tax Benefit actually results in a cash Tax Benefit for the
Acquired Companies.

 

6.4 Upon the Sellers’ request, the Buyer shall permit the Sellers to fully
cooperate, and shall cause the representatives of the Buyer and the Acquired
Companies to fully cooperate with the Sellers, in connection with all Tax
matters relating to each of the Acquired Companies relating to any period ending
on or before the Completion Date, including the preparation and filing of any
Tax Return or the conducting of any tax audit, investigation, dispute or appeal
with the respective Tax authorities. The cooperation between the Buyer and the
Sellers shall include, upon the request and in the discretion of the Sellers,
the providing and making available of all books, records and information, and
the assistance of all officers and employees of the Acquired Companies, in each
case to the extent necessary or useful in connection with such Tax matters.

 

6.5

If, after Completion, any Taxation Authority informs the Buyer or any of the
Acquired Companies of a proposed audit, assessment, dispute or other
circumstance relating to any Tax with respect to which a Tax Indemnification
Claim may arise, the Buyer shall notify the Sellers in writing of such matter
within ten (10) Business Days after it becomes aware of that matter or
circumstance. The Buyer shall provide to the Sellers without undue delay any
available evidence reasonably required to determine any possible Tax
Indemnification Claim. The Buyer agrees, and shall cause the relevant Acquired
Companies, (i) to give the Sellers the opportunity to participate in any
material audits, disputes, administrative, judicial or other proceedings related
to any with respect to which

 

30



--------------------------------------------------------------------------------

  the Sellers may become subject to a Tax Indemnification Claim; (ii) to comply
with any reasonable instructions given by the Sellers in relation to such
proceedings at costs of the Sellers; and (iii) to reasonably challenge and
litigate any Tax assessment or other decision of any Tax authority related to
such Tax at costs of the Sellers; it being understood that “reasonable” in the
meaning of (ii) or (iii) above shall mean reasonably taking into account the
legitimate interests of the Buyer and any Acquired Company. The Buyer shall not
have a Tax Indemnification Claim if and to the extent that the Buyer has failed
to comply with its obligations under this Clause 6.5 and such failure has caused
the Tax Indemnification-Claim.

 

6.6 The Sellers’ liability for any Tax Indemnification Claim shall be pro rata
to their Ownership Percentage; provided however that the maximum aggregate
liability of each Seller in respect of any Tax Indemnification Claim shall in no
event exceed, (i) with respect to Emmis, the Emmis Purchase Price, and (ii) with
respect to Babitzova, the Babitzova Purchase Price.

 

6.7 The liability of the Sellers in respect of any Tax Indemnification Claim
shall be time-barred as of 31 December 2018, 24:00 hours.

 

7. COMPLETION

 

7.1 Time and Place

The completion of the purchases and sales of the Shares pursuant to this Deed
(the “Completion”) takes place at the offices of Squire Sanders s.r.o., Zochova
5, 811 03 Bratislava, Slovak Republic upon execution of this Deed (the
“Completion Date”).

 

7.2 Sellers’ Deliveries

At Completion, each Seller, as appropriate, shall execute or cause to be
executed, and deliver or cause to be delivered to the Buyer, the following, in
each case in form and substance reasonably satisfactory to the Buyer:

 

  7.2.1 global certificates representing the Shares, duly endorsed and in proper
form for transfer;

 

  7.2.2 a hand-over protocol executed by each Seller evidencing that the global
certificates representing the Shares were physically handed over to the Buyer;

 

  7.2.3 a written notice to the Company regarding the change in shareholders so
that the Company can arrange for the registration of the change of shareholders
with the list of shareholders maintained by the Central Depository;

 

  7.2.4 extracts from the Commercial Register, dated as of a date as near as
practicable to the Completion Date, showing that each Acquired Company is duly
organized, validly existing and in good standing under the laws of the Slovak
Republic;

 

31



--------------------------------------------------------------------------------

  7.2.5 extracts from the lists of shareholders maintained by the Central
Depository dated as of a date as near as practicable to the Completion Date,
showing the ownership record of each Acquired Company;

 

  7.2.6 extracts from the Commercial Register of the Netherlands, dated as of a
date as near as practicable to the Completion Date, showing that Emmis and its
director TMF Netherlands B.V., a private limited company established and
existing under the laws of Netherlands, with its registered seat at
Herikerbergweg 238, Luna Arena, 1101 CM Amsterdam Zuidoost, Netherlands,
registered with the Commercial Register administered by the Chamber of Commerce
for Amsterdam under No. 33126512, are duly organized, validly existing and in
good standing under the laws of the Netherlands;

 

  7.2.7 a written notice from each Seller to the Buyer stating that each such
Seller has either received (i) payment in an amount equal to its Ownership
Percentage of the Preliminary Purchase Price to the Emmis Account or Babitzova
Account, as the case may be, or (ii) in the case of payment to the Babitzova
Account only, confirmation from Babitzova’s bank that the bank has sight of the
respective payment indicated in (i) above and such payment will be credited to
the Babitzova Account by the close of the following Business Day;

 

  7.2.8 copies of executed mutual termination agreements according to which the
agreements listed in SCHEDULE 19 have been terminated with effect as of the
Closing Date at latest and without any costs for the Acquired Companies and with
full release of the Acquired Companies from any liabilities and other
obligations; and

 

  7.2.9 original copies of powers of attorney subject to which the Persons
present at Completion for the Sellers are authorized to act for and on behalf of
each Seller, dated as of a date as near as practicable to the Completion Date.

 

7.3 Buyer Parties’ Deliveries

At Completion, each Buyer Party, as appropriate, shall execute or cause to be
executed, and deliver or cause to be delivered to the Sellers, the following, in
each case in form and substance reasonably satisfactory to the Sellers:

 

  7.3.1 SWIFT advice of transmission from the Buyer’s bank evidencing payment of
the Preliminary Purchase Price to the bank account of each Seller as set forth
in Clause 2.3;

 

  7.3.2 a hand-over protocol executed by the Buyer evidencing that the global
certificates representing the Shares were physically handed over to the Buyer;

 

  7.3.3 original copies of powers of attorney subject to which the Persons
present at Completion for the Buyer Parties are authorized to act for and on
behalf of each Buyer Party, dated as of a date as near as practicable to the
Completion Date.

 

32



--------------------------------------------------------------------------------

7.4 Transfer of title to the Shares

The obligation of the Sellers to transfer the ownership title to the Shares
shall be fulfilled by way of endorsement and hand-over of the global
certificates representing the Shares by the Sellers to the Buyer, provided that
endorsement shall contain: (a) the business name, seat and the business
registration number of the Buyer as the acquirer of the Shares, (b) the
signatures of the Sellers as the transferors of the Shares, and (c) the date of
the transfer of Shares, which shall be the Completion Date.

 

7.5 Single Transaction

All deliveries of documents and actions contemplated by this Deed to take place
at Completion shall be deemed to have taken place simultaneously as part of a
single transaction and none of which shall be considered to have taken place
unless and until all of such actions shall have taken place. Title to the Shares
shall not transfer from the Sellers to the Buyer until all of the actions and
deliveries have been taken and made in accordance with Clauses 7.2 and 7.3.

 

7.6 Ownership Extract

The Buyer undertakes to use its best efforts to cause the Company to take all
actions and to do all things necessary, proper or advisable to obtain the
Ownership Extract and deliver it to the Sellers as soon as practicable after
Completion and in no event later than five (5) days after the Completion Date.

 

8. GUARANTEE

 

8.1 As a condition to the execution by the Buyer of this Deed, Guarantor hereby,
as primary obligor and not as mere surety, guarantees to the Sellers the full,
timely, and final performance by the Buyer of all of its payment obligations
under or in accordance with this Deed, including, but not limited to, the due
and timely payment of all sums owing from the Buyer to the Sellers when due
under or in accordance with this Deed.

 

8.2 The guarantee and obligations set forth in this Clause 8 (collectively, the
“Guarantee”) may not be enforced by any Seller without taking any preliminary or
procedural measures in respect of the Buyer.

 

8.3 The Guarantee is a continuing guarantee and shall remain a continuing
guarantee until all obligations of the Buyer under or in accordance with this
Deed are fully and finally discharged and/or terminated, including, but not
limited to, the complete payment of all of the sums owing from the Buyer under
or in accordance with this Deed.

 

8.4 Guarantor’s liability under the Guarantee in respect of liabilities and
obligations under this Deed shall be limited to the amounts owed by the Buyer
under this Deed.

 

33



--------------------------------------------------------------------------------

9. CONFIDENTIALITY AND PUBLICITY

 

9.1 Confidentiality All information that is delivered or made available by a
Party (the “Disclosing Party”) to any other Party or its representatives (each,
a “Receiving Party”) in connection with the transactions contemplated by this
Deed and the Documents (the “Confidential Information”), shall be kept
confidential by the Receiving Party and shall not be used other than as
contemplated by this Deed, except to the extent such information (i) was
otherwise publicly available when received, (ii) is or becomes lawfully
obtainable from third parties not related to the Disclosing Party or its
Affiliates, (iii) is required to be disclosed by Applicable Law or the rules of
any stock exchange, provided that (A) the Receiving Party promptly notifies the
Disclosing Party of any such required disclosure in order that such Disclosing
Party may seek a protective order to prevent the disclosure, or (B) in respect
of disclosure required by applicable securities laws, the Receiving Party
provides the Disclosing Party an opinion of the Receiving Party’s securities
counsel stating that such disclosure is required and (iv) to the extent such
duty as to confidentiality is waived in writing by the Disclosing Party.

 

9.2 Publicity The Parties agree that no public release or announcement
concerning the transactions contemplated by this Deed shall be issued by any
party without the prior consent of the other Party, except as required by
Applicable Laws or the rules of any stock exchange applicable to the Sellers,
the Buyer or their respective Affiliates.

 

10. MISCELLANEOUS

 

10.1 Commercially Reasonable Efforts Subject to the terms and conditions of this
Deed, each Party will use its commercially reasonable efforts to take all action
and to do all things necessary, proper or advisable to satisfy any condition
under this Deed, and to execute all such documents or take all such actions in
its power to satisfy and to consummate and make effective as soon as practicable
the transactions contemplated by this Deed.

 

10.2 Costs and Expenses

Except as otherwise expressly provided in this Deed, each of the Parties shall
bear its own expenses, including the fees of any attorneys and accountants
engaged by such Party, in connection with the drafting, negotiations and action
taken in connection with the transactions contemplated by this Deed and the
Documents.

 

10.3 Notices All notices, demands or other communications given under or in
connection with this Deed shall be in writing, in English and, shall be deemed
sufficiently given or served if delivered by courier (including express delivery
service), sent via facsimile or sent by registered or certified mail, first
class, postage prepaid, addressed as follows:

 

(a)    If to the Sellers, to:    Emmis International Broadcasting Corporation   
One Emmis Plaza    40 Monument Circle, Suite 700    Indianapolis, IN 46204   
United States of America

 

34



--------------------------------------------------------------------------------

   Attention:   Jeffrey H. Smulyan, Chairman      Paul Fiddick      J. Scott
Enright, Executive Vice President and General Counsel    Fax:      +1 317 684
5583 (b)    If to Babitzova, to:    Eva Babitzová    Lermontovova 7    811 05
Bratislava    Slovak Republic (c)    If to the Buyer Parties to:    Heinrich
Bauer Verlag KG    Burchardstrasse 11    20097 Hamburg    Germany    Attention:
  Dr. Eckart Bollmann      Alfred Heintze      Andreas Tontsch    Fax:      +49
40 3019 1026

or to such other address as a party may from time to time give notice to the
other party in writing (as provided above). Any such notice, demand or
communication shall be deemed to have been given on the date received.

 

10.4 Entire Agreement

This Deed, the Schedules, Exhibits and the other Documents constitute the entire
agreement and understanding of the Parties with respect to the subject matter of
this Deed and supersede any prior negotiations, agreements, understandings or
arrangements between the parties with respect to such subject matter.

 

10.5 Reliance and Remedies

Each of the Parties acknowledges that in agreeing to enter into this Deed it has
not relied on any statement, representation, warranty, collateral contract or
other assurance (except those expressly set out in this Deed) made by or on
behalf of any other Party before the signature of this Deed including, without
limitation, during the course of negotiating this Deed. Nothing in this Clause
10.5 shall limit or exclude any liability for fraud.

 

10.6 Binding Effect Except as otherwise provided in this Deed, the terms and
provisions of this Deed shall inure to the benefit of and be binding upon the
Parties and their respective successors or permitted assigns, and nothing in
this Deed, express or implied, shall confer on any Person, other than the
Parties to this Deed and their respective successors or permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this Deed.

 

35



--------------------------------------------------------------------------------

10.7 Assignment Neither this Deed nor any of the rights, interests or
obligations under this Deed may be assigned or delegated by any Party without
the prior written consent of all of the other Parties, except for assignments or
delegations to Affiliates of the respective Party (which assignments or
delegations shall be notified in writing to the other Party within ten
(10) Business Days following such assignment or delegation).

 

10.8 Governing Law This Deed shall in all respects be governed by and construed
in accordance with English law.

 

10.9 Amendments and Waivers No term or provision of this Deed may be amended,
waived, discharged or terminated unless by an instrument in writing signed by
the Party against whom the enforcement of such amendment, waiver, discharge or
termination is sought. Any waiver shall be effective only in accordance with its
express terms and conditions.

 

10.10 Severability If any provision of this Deed or the application of any
provision hereof to any Party hereto or any set of circumstances is held
invalid, illegal or unenforceable, the remainder of this Deed and the
application of such provision to the other Party(ies) or set of circumstances
shall not be affected unless the provisions held invalid shall substantially
impair the benefits of the remaining portions of this Deed. In such an event,
the Parties shall negotiate in good faith to replace the invalid, illegal, or
unenforceable provision with a valid, legal, and enforceable provision that
corresponds as far as possible to the spirit and purpose of the invalid,
illegal, or unenforceable provision.

 

10.11 Counterparts This Deed may be executed in any number of counterparts, each
of which shall be an original, and all of which together shall constitute one
and the same instrument.

 

10.12 Schedules and Exhibits Unless otherwise specified in this Deed, each of
the Schedules and Exhibits referenced in this Deed is attached to, and is
incorporated by reference into, this Deed.

 

10.13 Governing Language This Deed has been executed in English, and the English
text of this Deed shall control in all circumstances.

 

10.14 Arbitration

Any dispute, controversy or claim arising out of the breach, termination or
invalidity of or otherwise relating to this Deed, other than with respect to the
Purchase Price adjustments under Clause 2.4 which shall be resolved in
accordance with Clause 2.4.4, shall be settled by arbitration in accordance with
the UNCITRAL Arbitration Rules as at present in force. There shall be three
arbitrators and the appointing authority and administrator shall be the
International Chamber of Commerce. The seat and place of arbitration shall be
London, England and the English language shall be used throughout the arbitral
proceedings. The arbitral tribunal shall not be authorized to take or provide,
and none of the Sellers or the Buyer shall be authorized to seek from any
judicial authority, any interim measures of protection or pre-award relief
against any other party to the arbitration, any provisions of UNCITRAL
Arbitration Rules notwithstanding.

 

36



--------------------------------------------------------------------------------

10.15 Contracts (Rights of Third Parties) Act 1999

It is not intended that a third Person should have the right to enforce any
provision of this document pursuant to the Contracts (Rights of Third Parties)
Act 1999. The Parties may rescind or vary this document without the consent of a
third Person to whom an express right to enforce any of its terms has been
provided.

[Remainder of this page intentionally left blank]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed has been duly executed and delivered on the day
and year first written above.

 

EXECUTED as a DEED    )    by Jana Pagáčová    )   

/s/ Jana Pagáčová

Authorized Representative    )   

on basis of the power of attorney dated February 20, 2013 and the power of
attorney dated February 21, 2013

For and on behalf of

EMMIS INTERNATIONAL HOLDING, B.V.

as SELLER/ EMMIS

      In the presence of:       Witness signature      

/s/ Martina Martáková

      Name (print): Martina Martáková       Occupation: Law office Squire
Sanders s.r.o.,       Registered Legal Trainee       Address: Bratislavská 8,
900 01 Modra 1,       Slovak Republic       EXECUTED as a DEED    )    by EVA
BABITZOVA    )   

/s/ EVA BABITZOVA

as SELLER/ BABITZOVA    )    In the presence of:       Witness signature      

/s/ Lenka Abelovská

      Name (print): Lenka Abelovská       Occupation: Law office Squire Sanders
s.r.o., Registered Legal Trainee       Address: Björnsonova 3042/11, 811 05   
   Bratislava, Slovak Republic      



--------------------------------------------------------------------------------

EXECUTED as a DEED    )    by Dr. Eckart Bollmann    )   

/s/ Dr. Eckart Bollmann

Managing Director

with sole power of representation based upon shareholders’ resolution dated
February 7, 2013

   )   

For and on behalf of

BAUER AUSLAND 1 GMBH

as BUYER

      In the presence of:       Witness signature      

/s/ Andreas Tontsch

      Name (print): Andreas Tontsch       Occupation: Head of Tax & Corporate
Law       Address: Odenwaldstr. 11, 20255 Hamburg, Germany       EXECUTED as a
DEED    )    by Dr. Eckart Bollmann    )   

/s/ Dr. Eckart Bollmann

Authorized Representative    )   

on basis of the power of attorney dated

February 20, 2013

For and on behalf of

HEINRICH BAUER VERLAG KG

as GUARANTOR

      In the presence of:       Witness signature      

/s/ Alfred Heintze

      Name (print): Alfred Heintze       Occupation:       Address: Kemperhege
18, 22397 Hamburg, Germany      



--------------------------------------------------------------------------------

SCHEDULES



--------------------------------------------------------------------------------

SCHEDULE 1

Equity Structure and Ownership



--------------------------------------------------------------------------------

SCHEDULE 2

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE 3

Regulatory Approval



--------------------------------------------------------------------------------

SCHEDULE 4

Preliminary Purchase Price Report



--------------------------------------------------------------------------------

SCHEDULE 5

Broadcast Licenses



--------------------------------------------------------------------------------

SCHEDULE 6

Owned Real Property



--------------------------------------------------------------------------------

SCHEDULE 7

List of Lease or Sub-Lease Agreements



--------------------------------------------------------------------------------

SCHEDULE 8

A - Financial Statements



--------------------------------------------------------------------------------

SCHEDULE 8

B – Pro-Forma Consolidated Financial Statements



--------------------------------------------------------------------------------

SCHEDULE 9

Relevant Events / Relevant Transactions



--------------------------------------------------------------------------------

SCHEDULE 10

Litigation



--------------------------------------------------------------------------------

SCHEDULE 11

Certain Labor Contracts



--------------------------------------------------------------------------------

SCHEDULE 12

Pension Commitments



--------------------------------------------------------------------------------

SCHEDULE 13

Tax Rulings / Tax Audits



--------------------------------------------------------------------------------

SCHEDULE 14

Owned IP Rights



--------------------------------------------------------------------------------

SCHEDULE 15

Licensed IP Rights



--------------------------------------------------------------------------------

SCHEDULE 16

Lost Assets



--------------------------------------------------------------------------------

SCHEDULE 17

Material Agreements



--------------------------------------------------------------------------------

SCHEDULE 18

Documents of the Acquired Companies



--------------------------------------------------------------------------------

SCHEDULE 19

Mutual Termination Agreements